Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 1 of 21 PageID #: 1




                                                20-278M
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 2 of 21 PageID #: 2
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 3 of 21 PageID #: 3
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 4 of 21 PageID #: 4




                                                         20-278M
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 5 of 21 PageID #: 5
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 6 of 21 PageID #: 6
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 7 of 21 PageID #: 7
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 8 of 21 PageID #: 8
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 9 of 21 PageID #: 9
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 10 of 21 PageID #: 10
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 11 of 21 PageID #: 11
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 12 of 21 PageID #: 12
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 13 of 21 PageID #: 13
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 14 of 21 PageID #: 14
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 15 of 21 PageID #: 15
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 16 of 21 PageID #: 16
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 17 of 21 PageID #: 17




             27
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 18 of 21 PageID #: 18




                                               20-278M




            October 27, 2020 at 2:00 pm
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 19 of 21 PageID #: 19
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 20 of 21 PageID #: 20
Case 1:20-mj-00278 Document 1 Filed 10/27/20 Page 21 of 21 PageID #: 21
